Citation Nr: 0825566	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a left knee 
disability, to include arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to October 1958.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  At the Travel Board hearing, the undersigned 
granted a request to hold the case in abeyance 90 days for 
the submission of additional evidence.  38 C.F.R. § 20.709.  
In February 2008 additional evidence was submitted without a 
waiver of initial AOJ consideration.

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for a back 
disability and for bilateral hearing loss are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his part 
is required.


FINDINGS OF FACT

The veteran's left knee injury in service was acute and 
resolved; a chronic left knee disability was not manifested 
in service; arthritis of the left knee was not manifested in 
the first postservice year; and the veteran's current left 
knee disability is not shown to be related to his service or 
to the injury therein.




CONCLUSION OF LAW

Service connection for a left knee disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
January 2003 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for 
providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in April 
2005.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's SMRs show that in April 1957 he complained he 
strained his left knee while playing ball and that it had 
been bothering him since then; there were no abnormal 
findings on examination.  Subsequent SMRs, including his 
October 1958 service separation physical examination report, 
are silent for any complaints, findings, treatment or 
diagnosis of a left knee disability.  

VA treatment records show the veteran was hospitalized for 
three weeks (in July and August 1969) for treatment of a 
ruptured left medial meniscus.  He underwent a left medial 
meniscectomy and repair of medial collateral ligament.  On 
hospital admission he reported he had injured his left knee 
wrestling ten years prior, and had experienced occasional 
problems and pain ever since.  During an examination, he 
reported he injured his left knee playing water basketball in 
June 1968, and that his knee was swollen and painful for one 
week, though X-rays were negative.  On discharge from the 
hospital in August 1969, the hospital summary initially noted 
that he injured his left knee wrestling several years prior.  
He requested that the discharge summary be changed to reflect 
that he injured his left knee during a water basketball game 
in June 1968.

In a September 1969 statement, the veteran reported he 
injured his knee in a wrestling match in the U.S. Navy in 
1955.

The veteran's subsequent VA outpatient treatment records show 
periodic complaints of left knee pain.  In October 2002, he 
complained of chronic left knee pain for the past couple of 
months; X-rays showed mild degenerative joint disease.  In 
January 2003, he complained of continuing left knee pain.

On April 2005 VA examination, the veteran reported injuring 
his left knee in service while wrestling.  He described 
hearing a "pop" in the knee followed by pain and mild 
swelling for two to three days only.  He did not have any 
problems with his knee until re-injuring it in 1969, for 
which he had a left medial meniscectomy at that time.  His 
current complaint consisted of intermittent left knee pain, 
mainly associated with walking or standing.  The veteran did 
not require any assisted devices, was not limited by 
repetitive motions, incoordination, or instability, and did 
not report any flare-up or incapacitating episodes associated 
with his left knee.  On physical examination, mild genu varum 
deformity that is easily corrected was noted.  The knee was 
tender to palpation on the medial joint line.  Range of 
motion ranged from -5 to 120 degrees with pain starting at 
120 degrees; he was short full extension by 5 degrees.  X-
rays showed moderate medial compartment arthritis.  After 
reviewing the claims file, the examiner stated, "[The 
veteran] had one reference to a left knee injury in the 
military.  He, himself, tells me that this was completely 
normal within two to three days."  Therefore, it was his 
opinion that the veteran's in-service injury was only a 
strain, not a severe injury, and that his later medial 
meniscectomy was the reason for his current progressive 
arthritis.  In the examiner's opinion, "It is less likely 
than not that this injury that occurred [in April 1957] had 
anything to do with [the veteran's] current left knee 
arthritis."

At his August 2007 Travel Board hearing, the veteran's 
representative argued that although the April 2005 VA 
examiner opined that the veteran's current left knee 
arthritis was due to his knee surgery, service connection for 
a left knee disability should be granted because his knee 
surgery was due to the injury he had in service.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
injury initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran was treated for a left 
knee injury in service.  [In April 1957, he complained of a 
left knee strain.]  It is also not in dispute that he is 
presently being treated for left knee degenerative joint 
disease.  What he must still show to establish service 
connection for a left knee disability is that such disability 
is related to his injury in service.  

There is no competent evidence in the record of a possible 
nexus between the veteran's current mild degenerative joint 
disease and arthritis in his left knee and his service.  His 
October 1958 service separation physical examination report 
was silent for any complaints, findings, treatment, or 
diagnosis relating to a left knee disability, suggesting that 
any injury in service had resolved.  Postservice treatment 
records only note the current complaints of chronic left knee 
pain, the diagnosis of mild degenerative joint disease and 
arthritis, and report treatment of such disability; there is 
nothing in these records that suggests the veteran's left 
knee disability may be related to service.  Furthermore, 
postservice medical records note that the onset of the 
veteran's left knee pain was in July 1969, almost 11 years 
postservice.  Significantly, a lengthy time interval between 
service and the initial postservice clinical manifestation of 
a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  [Notably, the veteran's left knee 
pain in July 1969 was attributed to a June 1968 water 
basketball injury.]  

While arthritis is a chronic disease which may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year, nothing in 
the record suggests that the veteran's left knee arthritis 
was manifested to a compensable degree in his first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not 
apply.  

On January 2005 VA examination, moderate medial compartment 
arthritis was diagnosed.  It was the examiner's opinion that 
the veteran's left knee was less likely than not related to 
his in-service injury, and more likely related to his later 
medial meniscectomy.  He based this opinion on a review of 
the claims file, his physical examination of the veteran, and 
the veteran's own admission that his in-service left knee 
strain resolved in two to three days.  As this opinion was by 
a physician (who by virtue of his training/experience would 
be qualified to provide it) and included an explanation of 
the rationale for the opinion, it has substantial probative 
value.  And because there is no competent evidence to the 
contrary, the opinion is persuasive.  

The veteran's own statements relating his current right knee 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of competent evidence of a nexus between the 
veteran's current left knee disability and his service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for a left knee disability to 
include arthritis must be denied.


ORDER

Service connection for a left knee disability, to include 
arthritis, is denied.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While the veteran received notice in 
January 2003 regarding the evidence necessary to reopen the 
claim and the evidence necessary to substantiate the 
underlying claim for service connection, he was not advised 
of the basis of the previous denials in October 1961, August 
1968, and September 1994 for service connection for a back 
disability, or of the previous denial in August 1994 for 
service connection for bilateral hearing loss.

The Board has conducted a thorough review of the record to 
determine whether the veteran is prejudiced by the lack of 
such notice.  As statements from the veteran and the evidence 
he submitted in support of his claim suggest that he in fact 
may not understand precisely why service connection for a 
back disability and bilateral hearing loss was previously 
denied, the Board finds that he is indeed prejudiced by not 
being provided with a Kent-complying notice letter.  Hence, 
further notice is necessary.

Also, in February 2008, the veteran submitted new evidence (a 
medical opinion concerning his back disability from R.M., 
M.D.).  This evidence is pertinent to the issue of whether 
new and material evidence has been received to reopen a claim 
of service connection for a back disability, has not been 
considered by the RO, and the appellant has not waived 
initial Agency of Jurisdiction (AOJ) consideration of this 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Although it was indicated at the veteran's August 2007 Travel 
Board hearing that he would submit additional evidence after 
his hearing, there was no general indication given during the 
hearing that any future evidentiary submission(s) would be 
under a waiver of initial AOJ consideration.  In April 2008, 
the Board notified the veteran and his representative that 
his claim would be held open for 45 days for the submission 
of a waiver of initial AOJ consideration.  That period of 
time has lapsed and no waiver has been received.  

Accordingly, the case is REMANDED for the following:

1. The RO must provide the veteran with 
the notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to specifically include the 
reasons and bases for his previous denials 
of service connection for a back 
disability and for bilateral hearing loss, 
and what evidence would be considered new 
and material.  He should have ample 
opportunity to respond.

2.  The RO should then review the file 
(specifically including an initial review 
of the aforementioned evidence submitted 
without a waiver) and re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


